  8:20-cv-00804-BHH         Date Filed 02/21/20      Entry Number 1        Page 1 of 20




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                              GREENWOOD DIVISION

Mara Schwartz,                            ) Civil Action No.: 8:20-CV-_________
                                          )
                             Plaintiff,   )
                                          )
 v.                                       )
                                          )
Medtronic Minimed, Inc., Minimed          )
Distribution Corp., Medtronic, Inc.,      )            COMPLAINT
Medtronic USA, Inc., Becton Dickinson and )       JURY TRIAL DEMANDED
Company& John Doe Defendants 1-5,         )
                                          )
                                          )
                             Defendants. )
                                          )

TO: Medtronic Minimed, Inc., Minimed Distribution Corp., Medtronic, Inc., Medtronic
USA, Inc., Becton Dickinson and Company & John Doe Defendants 1-5:

Plaintiff, complaining of Defendants herein, would allege and show to the Court that:

                              JURISDICTION AND VENUE

       1.      Plaintiff is a citizen and resident of the County of Greenwood, State of South

Carolina.

       2.      Defendant Medtronic Minimed, Inc., is a foreign corporation organized and

existing under the laws of Delaware, with its principal place of business at 18000

Devonshire St., Northridge, California 91325. At all times relevant to this Complaint, this

Defendant conducted business in the State of South Carolina, but does not maintain a

registered agent for service of process in South Carolina. This Defendant may be served

with process upon its registered agent: CT Corporation System, 818 West 7th Street, Los

Angeles, CA 90017.



                                                 1
  8:20-cv-00804-BHH         Date Filed 02/21/20      Entry Number 1        Page 2 of 20




       3.      Defendant MiniMed Distribution Corp., is a foreign corporation organized

and existing under the laws of Delaware, with its principal place of business at 18000

Devonshire Street, Northridge, California 91325. At all times relevant to this Complaint,

this Defendant conducted business in the State of South Carolina. This Defendant may be

served with process via service upon its registered agent: Corporation Service Company,

1703 Laurel Street, Columbia, SC 29201.

       4.      Defendant Medtronic, Inc., is a foreign corporation organized and existing

under the law of Minnesota, with its principal place of business at 710 Medtronic Parkway,

Minneapolis, Minnesota 55432. At all times relevant to this Complaint, this Defendant

conducted business in the State of South Carolina. This Defendant can be served with

process via service upon its registered agent: Corporation Service Company, 1703 Laurel

Street, Columbia, SC 29201.

       5.      Defendant Medtronic USA, Inc., is a foreign corporation organized and

existing under the law of Minnesota, with its principal place of business at 710 Medtronic

Parkway, Minneapolis, Minnesota 55432. At all times relevant to this Complaint, this

Defendant conducted business in the State of South Carolina. This Defendant can be served

with process via service upon its registered agent: Corporation Service Company, 1703

Laurel Street, Columbia, SC 29201.

       6.      Defendant Becton Dickinson and Company, is a foreign corporation

organized and existing under the laws of New Jersey, with its principal place of business at

1 Becton Drive, Franklin Lakes, New Jersey 07417. At all times relevant to this Complaint,

this Defendant conducted business in the State of South Carolina. This Defendant can be

served with process via service upon its registered agent: CT Corporation Systems, 2 Office

Park, Suite 103, Columbia, South Carolina 29223.

                                                 2
  8:20-cv-00804-BHH          Date Filed 02/21/20        Entry Number 1     Page 3 of 20




                          JURISDICTION AND VENUE

         7.     This Court has personal jurisdiction over the Defendants because they

collectively regularly conduct business in South Carolina and have sufficient minimum

contacts in South Carolina. Medtronic, Inc., Medtronic USA, Inc., Medtronic MiniMed,

Inc., MiniMed Distribution Corp., and Becton Dickinson and Company intentionally

availed themselves of this jurisdiction by marketing and selling products and services and

accepting and processing payments for those products and services within South Carolina.

Defendants further availed themselves of jurisdiction in South Carolina by designing,

manufacturing, testing, packaging, marketing, distributing, labeling and/or placing said

products in the stream of commerce with the knowledge that said products would reach

South Carolina.

         8.     This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332 because

the amount in controversy exceeds $75,000.00 exclusive of interests and costs, and this

case is between citizens of different states.

         9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events, acts and omissions giving rise to Plaintiff’s claims occurred

in the Greenwood District and/or because Becton Dickinson and Company and Medtronic

are subject to this Court’s jurisdiction with respect to this action.

         10.    The Plaintiff, Mara Schwartz, was injured as a result of the defective Becton

Dickinson and Medtronic products at issue in this Complaint. The product failures and the

proximately resulting injury occurred while she was in her home in Greenwood County,

South Carolina, within the jurisdiction of the United States District Court for the District

of South Carolina, Greenwood Division. Jurisdiction and venue are appropriate in this

Court.

                                                   3
  8:20-cv-00804-BHH         Date Filed 02/21/20       Entry Number 1          Page 4 of 20




                          FACTUAL ALLEGATIONS

       11.     On or around the 24th day of February, 2017, the Plaintiff, Mara Schwartz,

was a healthy 49 year- old resident of Greenwood, South Carolina. She was employed as

a registered nurse and diabetes education coordinator for a local hospital.

       12.     Ms. Schwartz was a Type I Diabetic and she used a Medtronic MiniMed

Model 630G (MMT-1715) insulin pump to deliver the proper amount of insulin into her

blood stream to treat her diabetes. Said MiniMed pump stored insulin, which was delivered

from the pump to the Plaintiff’s body through plastic tubes called “infusion sets,” over

several days as she needed it.

       13.     Mara Schwartz used Medtronic MiniMed Pro Set Infusion Sets to deliver

insulin from the pump to her body.

       14.     On or about the night of February 24, 2017, at her home in Greenwood

County, South Carolina, Mara Schwartz’s pump was low on insulin.           She followed the

steps Medtronic indicated were necessary to properly fill a reservoir with more insulin,

attach a new Pro Set infusion set, and restart her MiniMed insulin pump.

       15.     After Ms. Schwartz refilled her insulin pump on the night of February 24,

2017, her pump and/or infusion set malfunctioned and delivered her pump’s entire reservoir

of insulin to her body at one time, causing her to become hypoglycemic. Ms. Schwartz

has a service dog who has been trained to detect when her blood sugar is low. When Ms.

Schwartz’s service dog alerted her, she checked her blood sugar and found it to be 36, at

which point she drank some juice and ate some honey. She then lost consciousness and

was in a diabetic coma for the remainder of the night. When she regained consciousness

at 5:30 the next morning, she was disoriented and confused.            Her movement was

uncoordinated and her vision was impaired, causing her to determine she needed glucose

                                                 4
  8:20-cv-00804-BHH         Date Filed 02/21/20      Entry Number 1        Page 5 of 20




treatment. She was also bruised and in pain. She had bitten her tongue and had multiple

lacerations, indicating that she had experienced hypoglycemic seizures while she was

unconscious. This made taking in hypoglycemia treatment difficult. When her blood sugar

started to rise and her vision returned, she discovered additional injuries to her arm.

Medical examination indicated that she had sustained orthopaedic, neurological, and

muscle injuries, as well as psychological trauma and emotional distress.

       16.     Upon information and belief, the Medtronic MiniMed pump and infusion

set which over-dosed Ms. Schwartz malfunctioned as a result of defects that: (1) failed to

allow the reservoir to properly seat within the pump and (2) allowed fluid to block the

infusion set membrane during the priming, fill tubing process, which prevented the infusion

set from working properly and causing an over-delivery of insulin.

       17.     The Medtronic MiniMed pump and infusion set at issue are both the subject

of recalls.   The component of the infusion set which Plaintiff had been utilizing was

recalled by Defendant Becton Dickinson and Company on December 23, 2016. Becton

Dickinson notified Medtronic, its sole customer, of a Class 2 recall on December 26, 2016.

The set was subsequently recalled a second time by Medtronic and the FDA on September

10, 2017, due to the defective condition that overdosed Ms. Schwartz. Unfortunately, this

was after her injury.

       18.     Medtronic notified customers of possible defects in the MiniMed Model

630G (MMT-1715) insulin pump on November 21, 2019. The FDA subsequently issued a

Class 1 recall for all lot numbers of the Plaintiff’s pump on February 7, 2020.

Unfortunately, this was too late for Ms. Schwartz, who was injured on February 23, 2017.

                            THE PRODUCTS


                                                5
  8:20-cv-00804-BHH           Date Filed 02/21/20     Entry Number 1        Page 6 of 20




       19.        The Defendants designed, manufactured, marketed and distributed the

MiniMed 630G (MMT01715) Insulin Pump and Pro Set Infusion Sets, which were

marketed to deliver insulin to a person with diabetes in measured amounts. The MiniMed

pump was manufactured with a retainer ring designed to lock the patient’s insulin cartridge

into place in the pump’s reservoir compartment.         Pro Set Infusion Sets consist of a

membrane and disposable plastic tubes which transport insulin from the pump to the

patient’s body.

       20.        The Medtronic MiniMed 630G Pump and Pro Set Infusion Sets are used in

conjunction with one another to help people with diabetes regulate their blood sugar by

providing a constant source of insulin. They provide an alternative to daily injections of

insulin the pump connects to flexible plastic tubing that delivers insulin to the body. Users

set the pump to deliver insulin throughout the day. It can be programmed to release larger

doses at meals or at times when blood sugar levels are too high.

       21.        Mara Schwartz had no way of knowing that the MiniMed Series 630G Pump

and Pro Set Infusion Sets that she used on the night of the incident were defective in design,

manufacture, and marketing, and that, even when used in conformance with Defendants’

instructions, were prone to deliver incorrect and life threatening doses of insulin.

                                 THE COMPANIES

       22.        Medtronic is a global healthcare products company, with annual revenue in

the billions of dollars. Medtronic touts its leadership in the medical device industry,

specifically representing that it has 25 years of continuous leadership in diabetes device

solutions that improve patients’ lives. Medtronic claims to be passionate about diabetes

care, with a highly trusted brand and a proven track record for advancing solutions. This

claim is echoed in part of Medtronic’s mission statement in which Medtronic vows to

                                                  6
  8:20-cv-00804-BHH               Date Filed 02/21/20       Entry Number 1        Page 7 of 20




“strive without reserve for the greatest possible reliability and quality in our products; to

be the unsurpassed standard of comparison and to be recognized as a company of

dedication, honesty, integrity and service.”

          23.       In spite of Medtronic’s stated mission, Medtronic MiniMed insulin pumps

and infusion sets have been the subject of a myriad of problems and defects over the years.

For example, in sharp contrast to Medtronic’s Website, are statements from a June 1, 2009,

letter from the United States Food and Drug Administration (“FDA”) to William A.

Hawkins, Medtronic’s president and chief executive officer regarding Medtronic PR

Operations Co., the firm where MiniMed pumps are manufactured.                         In criticizing

Medtronic’s manufacturing and reporting process, the FDA cited Medtronic for:

                Failure to report to the FDA no later than 30 calendar days after
                the day that you receive or otherwise become aware of
                information, from any source, that reasonably suggests that a
                device you have on the market: (1) may have caused or
                contributed to a death or serious injury; or (2) has malfunctioned
                and this device or a similar device that you market would be
                likely to cause or contribute to the death or serious injury, if the
                malfunction were to recur…

          24.       In contravention of applicable regulations, Medtronic has failed to report an

incident involving a MiniMed insulin pump in which “device failure or malfunction may

have contributed to or caused the user’s hospitalization and the device’s malfunction would

be likely to cause or contribute to a death or serious injury, if the malfunction were to

recur.”

          25.       The FDA also found fault with the personnel that Medtronic entrusted at its

manufacturing facility in Puerto Rico when determining whether a Medtronic device was

dangerous. Specifically, the FDA cited Medtronic for:

                Failure to have a person who is qualified to make a medical
                judgment reasonably conclude that a device did not cause or
                contribute to a death or serious injury, or that a malfunction would
                                                        7
  8:20-cv-00804-BHH            Date Filed 02/21/20       Entry Number 1        Page 8 of 20




             not be likely to cause or contribute to a death or serious injury, if
             it were to recur, as required by [United States Federal Law.]
             Personnel qualified to make a medical judgment include
             physicians, nurses, risk managers and biomedical engineers under
             [United States Federal Law.]

       26.       According to FDA Investigators, this plant had a wide range of problems

that included lax testing of products for defects, improper record keeping, and employing

someone with insufficient training as a medical expert to determine danger or defects. Said

employee only had a high school diploma with some additional in-house training. In listing

these and other violations, the FDA concluded that the problems may be symptomatic of

serious problems in Medtronic’s manufacturing process and its quality controls.

       27.       None of the cited violations reflect Medtronic’s promise to strive “without

reserve for the greatest possible reliability and quality in our products; to be the unsurpassed

standard of comparison and to be recognized as a company of dedication, honesty, integrity,

and service.”

       28.       On or about June 29, 2009, these issues led to a Class 1 recall of many of

the Defendants’ insulin infusion sets labeled Paradigm Quick-Set Infusion Sets. Said recall

included lots manufactured between 2007 and 2009.               Approximately three million

disposable infusion sets were recalled.

       29.       On or about June 7, 2013, Medtronic MiniMed Paradigm infusions sets

were recalled via a Class 1 recall. The recall was issued “because of a potential safety issue

that can occur if insulin or other fluids come in contact with the inside of the tubing

connector. If this occurs it can temporarily block the vents that allow the pump to properly

prime.”




                                                    8
  8:20-cv-00804-BHH          Date Filed 02/21/20       Entry Number 1         Page 9 of 20




       30.      The 2013 recall admitted that “[t]his can result in too much or too little being

delivered resulting in hypoglycemia or hyperglycemia which can be severe and lead to

serious illness.”

       31.      The 2013 recall was virtually identical to the 2017 recall with regard to the

infusion set at issue in this case. The same problems – fluid causing a vent blockage –

resulting in the same outcomes – over-delivery of insulin – are at issue in both recalls.

       32.      It is clear that Medtronic did not resolve the problem with their product that

resulted in the 2013 recall. Medtronic marketed the subject infusion sets without fixing the

problem, resulting in another recall for the same defect in 2017.

       33.      Unfortunately, past recalls and problems associated with Medtronic

infusion sets did not result in Medtronic designing and marketing safer products for use by

Mara Schwartz.

                                THE CURRENT RECALL

       34.      On September 7, 2017, Medtronic issued an “Urgent Medical Device

Recall” regarding Medtronic MiniMed Infusion Sets.

       35.      The Recall Notice states that “Medtronic has become aware of recent reports

of potential over-delivery of insulin shortly after an infusion set change.” Medtronic further

notes that it has received reports of hypoglycemia requiring medical attention related to this

issue, which Medtronic concedes can result in “hypoglycemia and in extreme cases, death.”

       36.      The Recall Notice states that this problem is caused by fluid blocking the

infusion set membrane during the priming/fill tubing process, which prevents the infusion

set from working properly. The result can be fast delivery of multiple days’ worth of

insulin.



                                                   9
 8:20-cv-00804-BHH          Date Filed 02/21/20      Entry Number 1       Page 10 of 20




        37.     The Recall Notice also announces that Medtronic has an alternate infusion

set design, which contains a “new and enhanced membrane material that significantly

reduces the risk.”

        38.     The Plaintiff would show unto the Court that prior to the Medtronic recall

of September 2017, the Defendant Becton Dickinson and Company on December 23, 2016,

issued a Class 2 recall for MiniMed Pro Sets, including Lot No. 6207537, citing a design

defect. Said Lot specifically included Plaintiff’s Pro Set Infusion Set and according to FDA

Recall No. Z-1897-2017, Becton Dickinson and Company notified its sole customer,

Medtronic, by email on December 26, 2016. Said recall further indicates that Becton

Dickinson and Company recommended that Medtronic notify their customers of the

situation.    Plaintiff is informed and believes that each of the Defendants were aware or

should have been aware of the defects and risks associated with their products, but

proceeded with conscious indifference to the rights, safety and welfare of others.

        39.     As a result of the defective MiniMed Infusion Sets, Mara Schwartz received

a large quantity of insulin, which resulted in severe hypoglycemia, diabetic coma, seizures

and physical as well as mental/emotional injury.

        40.     On November 21, 2019, Medtronic also notified the FDA of a defect in its

MiniMed 630G (MMT01715) Insulin Pump. The information supplied to the FDA

prompted a Class 1 recall of all devices distributed between September 2016 and October

2019, which includes the Plaintiff’s pump. According to Medtronic, defects in the locking

retainer rings on Model 630G, prevent a patient’s insulin reservoir from being properly

seated within the pump when it is loaded.

        41.     The Plaintiff is now informed and believes that her pump likewise

malfunctioned due to this defect resulting in the over-delivery of insulin. At the time of

                                                10
 8:20-cv-00804-BHH           Date Filed 02/21/20       Entry Number 1        Page 11 of 20




her overdose in 2017, she notified Medtronic who request that she immediately return her

pump, which was still under warranty, for testing and replacement. When she did as

instructed, she was informed that Medtronic found her pump to be was operating properly.

Despite the fact Medtronic indicated there was no product malfunction, the Plaintiff was

sent a new device.    It was not until after her injury and the recent recall for all lots, that

Plaintiff was ever made aware of that this product was unreasonably dangerous and had

contributed to her injury.

                          CAUSES OF ACTION
       FOR A FIRST CAUSE OF ACTION – STRICT PRODUCT LIABILITY

       42.     The Plaintiff incorporates by reference and realleges each and every

allegation in this Complaint the same as though specifically set forth herein.

       43.     The Plaintiff hereby asserts a design defect claim pursuant to the South

Carolina Product Liability Statute §15-73-10 et seq. and other applicable South Carolina

law.

       44.     At all times relevant to the Complaint, the Defendants were in the business

of designing, manufacturing, marketing, testing, labeling, selling and/or distributing

Medtronic Model 630G (MMT-1715) Insulin Pumps and MiniMed Infusion Sets. The

products at issue were defective and unreasonably dangerous at the time they left the hands

of the respective Defendants.      Defendants placed their products into the stream of

commerce in a defective and unreasonably dangerous condition such that the foreseeable

risks exceeded the benefits associated with the design of the products. The products

reached the Plaintiff in the same condition they were in at the time they left the Defendants

and were placed into the stream of commerce.

       45.     Defendants’ products were unreasonably and dangerously defective beyond

the extent contemplated by ordinary users with ordinary knowledge regarding the products.
                                                  11
 8:20-cv-00804-BHH           Date Filed 02/21/20        Entry Number 1        Page 12 of 20




Plaintiff was unaware of the dangers as Defendants provided ineffective and inadequate

warnings and instructions.

       46.       Defendants’ product were defective due to inadequate post-marketing

warning and instructions, and/or inadequate testing and studies, and/or inadequate reporting

regarding the results.

       47.       The defective and unreasonably dangerous conditions discussed herein

existed when the products left Defendants’ control. They existed when the Defendants sold

the products. They existed when the Plaintiff received them.           They were specifically

known to Defendants and as to the infusion sets, had been the subject of recall since

December 23, 2016, as was known to all of the Defendants prior to the Plaintiff’s injury on

February 24, 2017.

       48.       Defendants’ failure of said sets prior to September 2017, showed a willful,

wanton, and malicious want of care which raises the presumption of indifference to

consequences. Specifically:

       a. Defendants had a continuing duty to ensure that the products they provided were

             safe and used correctly through proper design, testing, research, adequate

             instruction, post-market surveillance, and appropriate modifications;

       b. Defendants had a duty to anticipate the environment in which the products

             would be used and to design against reasonably foreseeable risk attending the

             products’ use in that setting, including misuse or alteration;

       c. Defendants had a continuing duty to give an adequate warning of known or

             reasonably foreseeable dangers arising from the use of their products;

       d.    Defendant had a continuing duty to assure the products they provided were

             properly labeled and true to the representations made by Defendants;
                                                   12
 8:20-cv-00804-BHH           Date Filed 02/21/20     Entry Number 1        Page 13 of 20




       49.      Defendants’ products were defective in light of the dangers posed by their

respective design and the likelihood of those avoidable dangers. Defendants’ products were

defective because the inherent risk of harm in Defendants’ products’ design outweighed

the utility and benefits of the products.

       50.      Defendants’ products were defective because reasonably cost-effective and

feasible state-of-the-art alternatives existed at the time that would not have undermined the

products’ usefulness. Defendants were aware of effective substitutes for the products. The

gravity and likelihood of dangers posed by the products’ designs outweighed the feasibility,

cost, and adverse consequences to the products’ function of a safer alternative designs that

Defendants reasonably should have adopted.

       51.      There were safer alternative designs that would have prevented or

significantly reduced the risk of injury. It was reasonable as well as economically and

technologically feasible at the time the products left the Defendants’ control by the

application of existing or reasonably achievable scientific knowledge. Plaintiff would show

that both the pump and the infusion sets in question were in the same condition when she

received them as when the left the Defendants’ and they were used in accordance with the

Defendants’ instructions.

       52.      As a direct and proximate cause of the design, manufacture and marketing

defects and the Defendants’ conduct alleged herein, Plaintiff sustained injuries and

damages for which a cause of action is hereby stated.

              FOR A SECOND CAUSE OF ACTION – NEGLIGENCE

       53.      The Plaintiff incorporates, adopts by reference and realleges each and every

allegation of this Complaint the same as though specifically set out herein again.


                                                13
 8:20-cv-00804-BHH            Date Filed 02/21/20      Entry Number 1     Page 14 of 20




       54.       At all times relevant to this Complaint, Defendants knew or reasonably

should have known that their products were unreasonably dangerous and defective when

used as designed and directed.

       55.       Defendants had a duty to exercise reasonable care, and to comply with the

then existing standard of care, in the design, testing, research, development, packaging,

distribution, promotion, marketing, advertising, instruction and sale of their products,

individually and collectively, deviated from reasonable and safe practices in the following

ways, by:

       a. Designing products defective in design and warnings/instructions;

       b. Failing to conduct pre and post market safety tests and studies;

       c. Failing to collect, analyze and report available data regarding the use of

             Defendants’ products;

       d. Failing to conduct adequate post-market monitoring and surveillance;

       e. Failing to include adequate warnings about and/or instructions;

       f. Failing to include adequate warnings and/or proper instructions regarding

             proper uses of the products;

       g. Failing to inform users that Defendants had not adequately tested or

             researched the product to determine its safety and risks;

       h. Failing to educate and instruct user about the unique characteristics of their

             products and proper way to use them;

       i. Failing to implement and execute corrective and preventative actions to

             eliminate injuries;

       j. Continuing to promote and market the products despite ongoing failures



                                                  14
 8:20-cv-00804-BHH           Date Filed 02/21/20        Entry Number 1      Page 15 of 20




             and known defects, and in the case of the Pro Set infusion sets, recalls by their

             co-manufacturer on December 23, 2016.

       56.       Had Defendants designed safe products and/or undertaken the tests, studies,

and steps described herein, the injuries and damages complained of would not have

occurred.

       57.       Defendants held themselves out as experts and specialists and therefore

possessed a higher degree of skill and learning.

       58.       Defendants’ products were not fit for the ordinary purpose for which such

goods were used. They were unmerchantable when used as directed and defective in

design, and the Defendants’ failure to provide adequate warnings and instructions also

resulted in said products being unreasonably dangerous. Defendants’ products were

dangerous to an extent beyond the expectations of ordinary consumers with common

knowledge of the product’s characteristics, including Mara Schwartz.

       59.       Injuries and damages sustained by the Plaintiff, Mara Schwartz, were both

proximately caused and a reasonably foreseeable result of Defendants’ products and

conduct.

       60.       Defendants are bound for the care of their agents, servants, employees,

officers and directors for the neglect of same. Defendants are liable for the conduct of their

agents, servants, employees, officers and directors committed in the course of the activities

on behalf of and in furtherance of the companies. Defendants are liable for their agents,

employees, officers and directors conduct attempting to advance Defendants’ business.

Defendants expressly and impliedly authorized and ratified the conduct of their agents,

servants, employees, officers and directors. Defendants received significant benefits as a

result of their agents’, employees’, servants’, officers’ and directors’ conduct.

                                                   15
 8:20-cv-00804-BHH          Date Filed 02/21/20       Entry Number 1      Page 16 of 20




       61.     Defendants’ conduct showed willful, wanton, malicious want of care that

raises the presumption of conscious indifference to the consequences.          Defendants’

wrongdoing constitutes gross negligence and said gross negligence proximately caused the

injury to the Plaintiff and damages sustained as a result thereof.

   FOR A THIRD CAUSE OF ACTION: BREACH OF EXPRESS WARRANTY

       62.     The Plaintiff incorporates, adopts by reference and realleges each and every

allegation of this Complaint the same as though specifically set out herein, again.

       63.     The Defendants represented and warranted to the Plaintiff that it’s

Medtronic MiniMed Infusion Sets and MiniMed 630G (MMT01715) Insulin Pump were

safe for use in accordance with the Defendants’ protocols. Said representations were in the

form of marketing materials, device information and product materials provided to Mara

Schwartz. Mara Schwartz justifiably relied on said representations and express warranties

in electing to use said product.

       64.     The Medtronic MiniMed Infusion Sets and MiniMed 630G (MMT01715)

Insulin Pump at issue did not conform to Defendants’ express representations and

warranties.

       65.     At all relevant times, said products did not perform as safely as an ordinary

consumer would expect when used as intended or in a reasonably foreseeable manner.

       66.     At all relevant times, said products did not perform in accordance with the

Defendants’ representations.

       67.     As a direct and proximate consequence of the Defendants’ conduct, the

Plaintiff sustained injuries and was damaged. Plaintiff hereby asserts a claim for breach

of express warranty pursuant to applicable South Carolina law.



                                                 16
 8:20-cv-00804-BHH          Date Filed 02/21/20       Entry Number 1       Page 17 of 20




 FOR A FOURTH CAUSE OF ACTION – BREACH OF IMPLIED WARRANTY

       68.      The Plaintiff incorporates, adopts by reference and realleges each and every

allegation of this Complaint the same as though specifically set out herein again.

       69.      By designing, marketing and selling the products at issue, the Defendants

impliedly warranted to the Plaintiff that said products were merchantable and fit for

ordinary use.

       70.      Defendants’ products were not fit for the ordinary purposes for which such

goods are used. They were unmerchantable when used as directed and defective in design,

and the Defendants’ failure to provide adequate warnings and instructions also resulted in

said products being unreasonably dangerous. Defendants’ products were dangerous to an

extent beyond the expectations of ordinary consumers with common knowledge of the

products’ characteristics, including Mara Schwartz.

       71.      Defendants breached their implied warranty because the products were not

safe, adequately packaged and labeled, did not conform to the representations Defendants

made. They were not properly usable according to the labeling and instructions provided.

       72.      The Defendants’ breaches of implied warranties, pursuant to South

Carolina law, proximately resulted in the damages sustained by the Plaintiff.

                        DAMAGES AS TO ALL CAUSES OF ACTION

       73.      The Plaintiff was injured as a direct and proximate result of the conduct and

breaches of the Defendants, as aforesaid, for which compensation is required. Specifically,

the Defendants products caused the Plaintiff to experience extreme hypoglycemia, seizures,

and rhabdomyolysis, along with orthopaedic injury, neurological injury and PTSD.

Plaintiff is seeking monetary damages in the form of:

       a. Damages for past medical, hospital and drug bills;

                                                 17
 8:20-cv-00804-BHH           Date Filed 02/21/20       Entry Number 1        Page 18 of 20




       b. Damages for future medical, hospital and drug bills;

       c. Damages for disfigurement, impairment and/or disability;

       d. Damages for past and future mental anguish and emotional distress;

       e. Damages for physical pain and suffering;

       f. Damages for loss of enjoyment of life;

       g. Damages for all other losses, both economic and intangible, arising from

             the injuries as set out herein, all of which were proximately caused by the act/or

             omissions of the Defendants;

       h. Any other relief which the Court deems just and proper under the circumstances.

       74.       The Plaintiff reserves the right to prove the amount of damages at trial, in

an amount to be determined by the jury.

       75.       As set forth hereinabove, the Defendants’ conduct exhibited gross

negligence and a willful, wanton and reckless disregard for the safety of the Plaintiff and

others. As a result of the Defendants conduct, alleged herein, they are liable for punitive

damages and attorney’s fees, all litigation expenses and associated costs of litigation, and

any other damages allowed by South Carolina law.

       76.       Plaintiff prays that exemplary damages be assessed against the Defendants

in an amount sufficient to punish the Defendants for their wrongful conduct as well as deter

like conduct in the future, and to serve as an example and warning to others, so as to

encourage the Defendants and other companies to have due and proper regard for the rights

of consumers and to protect the general public from future wrongdoing, pursuant to South

Carolina law.




                                                  18
 8:20-cv-00804-BHH        Date Filed 02/21/20        Entry Number 1       Page 19 of 20




      WHEREFORE, the Plaintiff, Mara Schwartz demands judgment from the

Defendants, and respectfully requests an Order from this Court awarding damages and

compensation for:

       1. An award of actual, consequential and incidental damages in such amounts as

          are sufficient to compensate in full the Plaintiff for her losses actually incurred

          as a result of the Defendants’ wrongdoing;

       2. An award of punitive damages in an amount adequate to punish the Defendants

          and deter similar conduct in the future;

       3. An award of the Plaintiff’s costs and expenses incurred in connection with this

          action, including attorney’s fees, expert witness fees and all other costs herein;

       4. Granting such other and further relief as the Court deems just and proper,

          including any extraordinary equitable or injunctive relief as permitted by law,

          equity or statutory provisions, as the Court deems proper to provide the Plaintiff

          with an effective remedy for the damages caused and injuries suffered as a result

          of the Defendants’ wrongdoing.

          Respectfully submitted,
                                    NICHOLSON MEREDITH & ANDERSON

                                    s/Lena Y. Meredith
                                    Lena Y. Meredith, Esq., Bar No.: 6690
                                    William H. Nicholson, III, Fed. Bar No. 5937
                                    Attorneys for the Plaintiff
                                    109 W. Court Avenue
                                    P. O. Box 457
                                    Greenwood, SC 29648
                                    (864) 229-7241 (Tel.)
                                    (864) 229-2739 (Fax)
                                    lena@nicholsonmeredith.com
                                    billy@nicholsonmeredith.com

                                             AND
                                                19
 8:20-cv-00804-BHH      Date Filed 02/21/20   Entry Number 1    Page 20 of 20




                                  THE HODGES LAW FIRM, LLC


                                  s/ Andrew M. Hodges
                                  Andrew M. Hodges, Esquire Fed. Bar No.: 13201
                                  Attorney for the Plaintiff
                                  109 W. Court Avenue
                                  P.O. Box 3094
                                  Greenwood, SC 29648
                                  (864) 538-4114 (Tel.)
                                  (864) 538-4226 (Fax)
                                  ahodges@hodges-law-firm.com
February 21, 2020

Greenwood, South Carolina




                                         20
